United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0823
Issued: February 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 28, 2015 appellant filed a timely appeal from a September 4, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are whether appellant: (1) sustained a traumatic injury in the performance of
duty on November 5, 2008 when she fainted and fell to the floor; and (2) whether appellant
sustained an emotional injury in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 18, 2011 appellant, a 56-year-old analyst, filed a traumatic injury claim (Form
CA-1) alleging that on November 5, 2008 she lost consciousness at work and fell backward to
the floor:
“My work environment was very stressful and I was under a lot of pressure, upset,
and frustrated that day. So, I decided to leave the area, go outside to take a walk.
I left my desk walked down the aisle near my desk, headed out. As I approached
the file cabinet near a coworker’s desk, I began to feel weak, faint, and began to
have difficulty remaining in a standing position, my legs felt as if they had turned
into jello. I tried desperately to hold on to the file cabinet close to the end of aisle.
But I could not, the last thing I remember is darkness covering my brain and
falling backward.”
A coworker, who did not witness the fall but who did hear a loud thump, found appellant
lying face up on the floor and told appellant that she had been unconscious for about 60 seconds.
“This coworker stated that she gave me soda to drink because she knew I was diabetic.” A nurse
arrived, and appellant was taken to the health unit where she continued to drink soda.
Appellant’s husband took her to the emergency room. Appellant could not speak or get up from
chairs. Testing was negative for stroke and she left the hospital.
Two days later, however, on November 7, 2008, appellant started to feel weak and
fainted at home. She had difficulty speaking, and when paramedics arrived she could not get up
from her chair. Appellant was admitted to a hospital, but testing was again negative for a stroke.
These episodes continued twice on November 9, 2008 and again on November 10, 2008, when
she was admitted to another hospital. As before, testing was negative for stroke. Appellant
continued to have problems speaking and walking for the rest of the year. There was no change
in 2009. In 2010 appellant continued to have intermittent aphasic episodes.
Appellant attributed her aphasic difficulties to the traumatic incident on November 5,
2008 when she lost consciousness, fell backward, and hit the back of her head on the carpeted
concrete floor at work. In 2011 she would draw more attention to her stressful work
environment. Although appellant would insist that she was pursuing a traumatic injury claim,
she continued to describe to OWCP the complaints she had about her work environment.
On January 19, 2011 appellant claimed she was in an overly stressful meeting when she
began to feel like she was going to pass out. Her heart was beating extremely fast. Appellant
was having trouble breathing. When she tried to speak, no words came out of her mouth.
Appellant could not transition from sitting to standing. After a few minutes she was able to
stagger to her work space but could not call her husband because she could not speak. Appellant
was hospitalized, but as before, none of the tests indicated a stroke. Indications were for aphasia.
Appellant noted that her voice changed in the first half of 2011. She now spoke with an
accent. Testing by a speech pathologist revealed not only aphasia, but memory and motor
speech problems. Appellant found her condition frustrating, even depressing. She could
remember almost everything in the past but had great difficulty remembering things that

2

occurred in the present. Appellant observed that she suffered from expressive aphasia after she
passed out on November 5, 2008, fell backward, and hit the back of her head on the carpeted
concrete floor. Since the incident of January 19, 2011, she was aphasic 24 hours a day.
Appellant alleged that stress and an unhealthy environment contributed to her single
syncopal episode on November 5, 2008. Now she suffered from aphasia, motor problems,
depression, anxiety/panic attacks, and memory problems. Appellant added that aphasia was
caused by stroke or head trauma, and she did not have a stroke.
The medical evidence in this case sheds some light on what may have happened in 2008.
A health clinic note on November 5, 2008 indicated that coworkers gave appellant soda to drink
because she was diabetic. She had a history of diabetes and took medication to control her blood
sugar level. Appellant was found to be minimally lethargic with shaking noted. Her problem
was described as “passed out/diabetic.”
The health unit medical officer noted that appellant had adult-onset diabetes. He related
the history of present illness and findings. The medical officer assessment was hypoglycemic
episode, resolved. He recommended a follow-up with appellant’s personal physician for a
medication adjustment, if needed, because her medication for diabetes had recently been
changed.
When appellant was admitted to the hospital on November 7, 2008 following a near
syncopal episode at home, she was again noted to have a history of diabetes mellitus. She
reported that since she started taking Metformin for her diabetes a few months ago, she did not
feel well, and her blood sugar frequently fluctuated. A computerized axial tomography of the
head was negative. It was felt that appellant likely had hypersensitivity to Metformin, and these
were possibly hypoglycemic events versus transient ischemic attacks. It was felt that appellant’s
Metformin would probably have to be switched to something else.
During her admission on November 10, 2008, appellant stated that she had been having
dizzy spells since she was started on Metformin in July. “Patient works for the FBI as an analyst
however denies it being an overly stressful job.”
That appeared to change in 2011. On January 19, 2011 appellant presented with an acute
onset of stuttering and perceived weakness immediately following a confrontational interaction
with her supervisor. She noted frequent episodes. Appellant also noted stress at work and an
approaching anniversary of her sister’s death. No focal neurological findings were apparent.
Appellant did not have aphasia. Clinical studies showed no vascular abnormality or stroke.
“Suspect conversion symptoms.”
In a decision dated March 28, 2012, OWCP denied appellant’s emotional condition
claim. It explained that she had provided only vague and general information without supporting
evidence or specific examples. Appellant had not provided the specific details of what she was
claiming, such as what occurred, who was involved, or what was said. Without such evidence,
OWCP found that appellant had failed to establish a factual basis for her claim.
Appellant requested reconsideration and made clear that she had filed a traumatic injury
claim. That was what she was seeking. Appellant had not filed an occupational disease claim.
3

She offered information submitted to support her application for disability retirement, which
fleshed out how she was feeling on November 5, 2008. Appellant was sitting at her desk
frustrated and upset. She was under a lot of pressure from management for things happening in
her program over which she had no control. Appellant also clarified what happened on
January 19, 2011. The unit chief asked to see her at 11:00 a.m. When she entered his office,
appellant was surprised to find a supervisory special agent. She felt like she was being
ambushed once again. Apparently some documents were missing from the files appellant had
transferred. The supervisor agent started talking down to her. Both continued to interrogate
appellant as if she were a criminal. Appellant continued:
“I started to feel funny. So I said this had got to stop. They looked at each other
and Ken said I guess we have to stop. At that moment I leaned back placing my
head on the wall, and then leaned forward tried to speak, no words came out, tried
to move and could not. I was gasping for air. Once I was able to get up I started
to leave the office, Jennie began to say don’t leave sit here on the sofa. I never
responded to her, and staggered to my desk. Picked up the telephone dialed my
husband, no answer. I could not leave a message I could not speak. The next
thing I know I was having a panic/anxiety attack.”
In a decision dated July 13, 2012, OWCP found that appellant had failed to establish a
compensable factor of employment.
Appellant again requested reconsideration. She reproduced a statement from a coworker
who allegedly witnessed appellant pass out in the office on November 5, 2008 and hit her head
on the concrete floor. Appellant also argued, among other things, that although she received a
performance rating of Excellent in 2007, she discovered that her official rating in the FBI system
was Satisfactory. She submitted a statement suggesting that the unit chief had asked someone to
be appellant’s replacement. Appellant argued that supervisors and managers were continually
searching for faults to try to force her to quit her job.
OWCP reviewed the merits of appellant’s claim on April 18, 2013 and found that she had
failed to establish a compensable factor of employment. The issues she raised were fully and
clearly discussed in the prior decision, and her statement and associated documents merely
reiterated the employment factors that she believed were causally related to her stress or medical
condition.
Appellant requested reconsideration.
Referring to a nontechnical definition of
performance of duty, she argued that she was covered because she was at work during regular
working hours, and she was on federal property to perform her assigned duties on November 5,
2008 when she was injured. With statements from coworkers and documentation from medical
staff, she did not understand how OWCP could say she had not established that she was in the
performance of duty.
Appellant once again took issue with OWCP’s adjudication of her case as an
occupational disease claim. She argued that her medical records from November 2008 spoke for
her. She pointed out that she filed a Form CA-1, Federal Notice of Traumatic Injury. Appellant
also pointed out that the Office of Personnel Management (OPM) found her disabled due to

4

depression, traumatic brain injury, and aphasia/dysphasia. Noting that she had filed an Equal
Employment Opportunity (EEO) complaint against the unit chief in 2007, and that retaliation
came in the form of trying to fire her after the January 19, 2011 incident, appellant explained:
“This is not the place for this matter.” Appellant stated that events from 2007 led to her being
overly stressed, not from doing her job, but from fighting to keep her job. “November 5, 2008
was when everything crashed down on me.” Appellant was removed from her position because
of her medical inability to maintain a regular work schedule, and this was based on the same
evidence she provided OWCP.
OWCP denied a merit review of appellant’s case on October 18, 2013 finding that she
had submitted copies of documents that had previously been considered and evidence that was
irrelevant or immaterial to the issue in her case.
Appellant requested reconsideration on March 31, 2014. She alleged a pattern of
manipulation of negative and derogatory information used by management to impose unwanted,
unnecessary stress, which made her working environment extremely hostile. “They were setting
me up to lose my entire government career.” Appellant alleged that she was called a liar by a
supervisor, who allegedly had stated she wanted appellant out of her unit.
Appellant provided background information on the immigration programs she covered.
She noted personnel changes, including her assignment to a different program. Appellant did not
know why her supervisor made these moves, but it placed her in a position where she was being
harassed. She filed an EEO complaint. Appellant alleged a pattern of abuse. She contended that
she sustained a traumatic brain injury when she fell, which took years for the symptoms to
surface, aggravated by years of unnecessary turmoil in an unhealthy work environment.
In a decision dated September 4, 2014, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that the evidence appellant submitted
reiterated prior statements and did not demonstrate a compensable factor of employment.
On appeal, appellant argues that she submitted documentation showing a clear pattern of
harassment, including details to support her claim that supervisor called her a liar and wanted her
out of her unit. She describes being charged with misconduct and absent without leave.
Appellant describes complaints made against her. She states that she was brutally interrogated in
a closed-door meeting on January 19, 2011, the stress of which caused her to have a severe
anxiety/panic attack. Appellant itemized what happened since that date, including the denial of
advanced sick leave and being placed in a leave without pay status, another stress factor that she
had to endure. She addresses factors that OWCP found did not constitute compensable factors of
employment, including her interactions with supervisor D.G. in 2007 and 2008. Appellant
argues that performance of duty, verbal abuse,2 and difficult relationships with supervisors can
be compensable factors of employment when sufficiently detailed and supported by evidence.3

2

Appellant cites Neil F. Carney, 36 ECAB 289 (1984); Rita L. Power, 35 ECAB 403 (1983).

3

Appellant cites Samuel F. Manguin, Jr., 42 ECAB 671 (1991).

5

LEGAL PRECEDENT -- ISSUE 1
Congress, in providing for a compensation program for federal employees, did not
contemplate a program of insurance against every injury, illness, or mishap that might befall an
employee contemporaneous or coincidental with her employment. Liability does not attach upon
the mere existence of an employer-employee relationship.4 Instead, Congress provided for the
payment of compensation for personal injuries sustained while in the performance of duty.5 The
Board has interpreted the phrase “sustained while in the performance of duty” as the equivalent
of the coverage formula commonly found in workers’ compensation laws, namely, “arising out
of and in the course of employment.”6 “Arising in the course of employment” relates to time,
place, and work activity. To arise in the course of employment, an injury must occur at a time
when the employee may reasonably be said to be engaged in her employer’s business, at a place
where she may reasonably be expected to be in connection with her employment, and while she
was reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto.7 This alone is not sufficient to establish entitlement to compensation. The employee must
also establish an injury “arising out of the employment.” To arise out of employment, the injury
must have a causal connection to the employment, either by precipitation, aggravation, or
acceleration.8
It is a well-settled principle of workers’ compensation law that an injury resulting from
an idiopathic fall -- where a personal, nonoccupational pathology causes an employee to collapse
and to suffer injury upon striking the immediate supporting surface, and there is no intervention
or contribution by any hazard or special condition of employment -- is not within coverage of
FECA. Such an injury does not “arise out of” a risk connected with the employment and is,
therefore, not compensable. However, the fact that the cause of a particular fall cannot be
ascertained or that the reason it occurred cannot be explained, does not establish that it was due
to an idiopathic condition. If the record does not establish that the particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall, one which is
distinguishable from a fall in which a physical condition preexisted and caused the fall.9
To properly apply the idiopathic fall doctrine, there must be two elements present: a fall
resulting from a personal, nonoccupational pathology, and no contribution from the

4

Christine Lawrence, 36 ECAB 422 (1985); Minnie M. Huebner, 2 ECAB 20 (1948).

5

See Federal Employees’ Compensation Act, 5 U.S.C. § 8102(a).

6

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
7

Carmen B. Gutierrez, 7 ECAB 58, 59 (1954).

8

See Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B. Barenkamp
(Joseph L. Barenkamp), 5 ECAB 228 (1952).
9

M.M., Docket No. 08-1510 (issued November 25, 2008).

6

employment.10 If the record does not establish the fall was due to an idiopathic condition, it
must be considered as merely an unexplained fall, which is covered under FECA.11
ANALYSIS -- ISSUE 1
Appellant filed a traumatic injury claim for an incident that occurred on
November 5, 2008. While at work, she began to feel faint. Appellant’s legs felt rubbery. She
had difficulty standing. Things went dark, and appellant fell backward.
OWCP does not appear to have adjudicated this traumatic injury claim. Appellant had
noted that her work environment was very stressful. OWCP therefore treated the claim as an
occupational emotional injury claim. In its first decision, on March 28, 2012, it denied the claim
finding that appellant had not provided a detailed description of the specific work incidents to
which she attributed her stressful work environment.
When appellant requested reconsideration, she objected to OWCP’s characterization.
She made clear that she had filed a traumatic injury claim. That was what appellant was seeking.
She did not file an occupational disease claim. Nonetheless, appellant continued to discuss the
pressure she was under from management and the confrontation that occurred on
January 19, 2011. OWCP continued to handle the matter as an emotional injury claim.
Appellant argued that she was in the performance of duty on November 5, 2008. She was
at work during regular working hours, and she was on federal property to perform her assigned
duties when she was injured. Appellant again took issue with OWCP’s adjudication of her case
as an occupational disease claim. She pointed out that she had filed a Form CA-1, Federal
Notice of Traumatic Injury. Explaining that appellant had filed an EEO complaint, she argued
that her workers’ compensation claim was not the place to adjudicate such matters. Of course,
that did not stop her from continuing to bring to OWCP’s attention the stress she was under from
management.
OWCP did not adjudicate the only formal claim for compensation that appellant filed.
The Board will therefore remand the case to OWCP for such further development as may be
necessary and a de novo decision on the traumatic injury claim she filed for an incident occurring
on November 5, 2008, when it appears she lost consciousness, fell backward, and hit the back of
her head against the carpeted concrete.
LEGAL PRECEDENT -- ISSUE 2
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty,12 but workers’ compensation does not cover
each and every illness that is somehow related to the employment. As the Board explained in
10

N.P., Docket No. 08-1202 (issued May 8, 2009).

11

Jennifer Atkerson, 55 ECAB 317 (2004).

12

5 U.S.C. § 8102(a).

7

Lillian Cutler,13 when an employee experiences emotional stress in carrying out her employment
duties or has fear and anxiety regarding her ability to carry out her duties, and the medical
evidence establishes that the disability resulted from her emotional reaction to such situation, the
disability is generally regarded as due to an injury arising out of and in the course of
employment. By contrast, there are disabilities having some kind of causal connection with the
employment that are not covered under workers’ compensation because they are not found to
have arisen out of employment, such as when disability results from an employee’s fear of a
reduction-in-force or frustration from not being permitted to work in a particular environment or
to hold a particular position.
Further, as the Board explained in Thomas D. McEuen,14 workers’ compensation does not
cover an emotional reaction to an administrative or personnel action unless the evidence shows
error or abuse on the part of the employing establishment. The Board has also held that being
spoken to in a raised or harsh voice does not in itself constitute verbal abuse or harassment.15
As a rule, allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.16 In claims for a mental disability attributed to work-related
stress, the claimant must submit factual evidence in support of her allegations of stress from
harassment or a difficult working relationship. The claimant must specifically delineate those
factors or incidents to which the emotional condition is attributed and submit supporting factual
evidence verifying that the implicated work situations or incidents occurred as alleged. Vague or
general allegations of perceived harassment, abuse, or difficulty arising in the employment are
insufficient to give rise to compensability under FECA. Based on the evidence submitted by the
claimant and the employing establishment, OWCP is then required to make factual findings
which are reviewable by the Board. The primary reason for requiring factual evidence from the
claimant in support of his allegations of stress in the workplace is to establish a basis in fact for
the contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.17
ANALYSIS -- ISSUE 2
Appellant’s claim for compensation benefits began as a traumatic injury claim for a fall
that occurred on November 5, 2008. OWCP handled the matter as an occupational disease claim
for any workplace stress that appellant could recall. The Board will focus on the November 5,
2008 and January 19, 2011 incidents that appellant described in the statement supporting her
traumatic injury claim and in her initial request for reconsideration. The Board will then broadly
13

28 ECAB 125 (1976).

14

Thomas D. McEuen, 42 ECAB 566, 572-73 (1991).

15

Beverly R. Jones, 55 ECAB 411, 418 (2004).

16

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
17

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

8

address the variety of other complaints that have surfaced as a result of OWCP’s handling of the
case.
Appellant alleged that stress and an unhealthy environment contributed to her single
syncopal episode on November 5, 2008. She noted that her work environment was very
stressful, and she was under a lot of pressure. Appellant was upset and frustrated that day. For
that reason she decided to leave the area and take a walk. It was when appellant left her desk and
walked down the aisle that she began to feel faint.
It does not appear from the more detailed statement accompanying appellant’s initial
request for reconsideration that anything in particular happened on the morning of
November 5, 2008. She generally explained that she was under a lot of pressure from
management for things that were happening in her program over which she had no control.
Appellant further explained how agents would call when the process dragged on, and how they
would then call appellant’s supervisor if she did not have the answers they wanted to hear. It
was her perception that her supervisor blamed her for creating all of the problems in the
program.
So it is not clear why November 5, 2008 in particular was unbearable. More to the point,
although appellant alleged that she was under a lot of pressure from management, there is no
proof that appellant’s supervisor committed any kind of administrative error or abuse that day
that might form the foundation of an emotional condition claim. Apart from suggesting that her
supervisor did not fully accept her argument that other points of contact were not returning her
calls for the status of pending cases, appellant has not implicated any managerial action on
November 5, 2008 that made that morning unbearable for her. Accordingly, the Board finds that
appellant has not established a factual basis for her claim that stress and an unhealthy
environment contributed to her single syncopal episode that day.
The association that appellant makes between workplace stress and her syncopal episode
on November 5, 2008 remains undermined. The contemporaneous medical evidence attributed
the fall to an apparent hypoglycemic event occasioned by a change in medication a few months
earlier, a change that left her not feeling well. Indeed, when appellant was admitted to the
hospital on November 10, 2008 following further difficulty, she advised that she had been having
dizzy spells since she was started on Metformin in July. The Board notes that appellant became
faint on November 5, 2008 only after she stood up from her desk and began to walk down the
aisle. Moreover, appellant denied that her job was overly stressful: “Patient works for the FBI
as an analyst however denies it being an overly stressful job.” This does not square with her
claim for compensation two and a half years later.
On January 19, 2011 appellant alleged that she was in an overly stressful meeting when
she began to feel like she was going to pass out. The unit chief advised that pages appeared to be
missing from files she had transferred. It was appellant’s feeling that the supervisory agent
started talking down to her. Her supervisory told appellant that she was going to have someone
else help her. Appellant objected because she knew more about the problem than anyone in the
office, and she had trained both the supervisory agent and the person who was going to help.
She felt that Ken and the supervisory agent were interrogating her as if she were a criminal,
trying to break her down. That was when appellant started to feel funny.

9

It is well settled that an employee’s reaction to supervision is not a compensable factor of
employment under Lillian Cutler.18 Complaints about the manner in which a supervisor
performs his or her duties or the manner in which a supervisor exercises her discretion fall, as a
rule, outside the scope of FECA. This principle recognizes that a supervisor or manager must be
allowed to perform his or her duties and that employees will, at times, dislike the actions taken.
Mere disagreement or dislike of a supervisory or managerial action is not compensable, absent
evidence of error or abuse.19
Appellant clearly did not like the way she was being treated, or the way she felt she was
being treated, during the January 19, 2011 meeting, but there is no evidence that management did
or stated anything that constituted administrative error or abuse. That is the principal weakness
of her informal emotional condition claim. Appellant may have been charged with misconduct
and being absent without leave. She may have been denied advance sick leave and placed in a
leave without pay status. Appellant may have been called a liar and told that she was unwanted
in the unit. But none of these things are sufficient grounds for finding actionable error or abuse.
Appellant filed an EEO complaint, but she has not submitted a final decision or formal finding to
substantiate that management committed any particular error or abuse against her. It is her belief
that management used a pattern of negative and derogatory information to impose unwanted,
unnecessary stress. “They were setting me up to lose my entire government career,” but such
perceptions are no basis for the payment of compensation. Appellant has the burden to objective
proof of administrative error or abuse. Without such evidence, her reaction to the manner in
which management treated her, or the manner in which she felt management was treating her, is
not compensable under FECA. Accordingly, the Board will affirm OWCP’s September 4, 2014
decision.
Appellant argues that verbal altercations and difficult relationships with supervisors may
constitute factors of employment when sufficiently detailed and supported by the record. Since
the case of Thomas D. McEuen,20 her burden includes the production of corroborating evidence of
managerial error or abuse in an administrative or personnel matter. Perceived difficulties in the
workplace are insufficient to give rise to compensability under FECA. Appellant must submit
supporting factual evidence verifying that the implicated work situations or incidents occurred as
alleged.

18

Reco Roncaglione, 52 ECAB 454 (2001) (disagreement with the associate warden held not compensable,
whether viewed as a disagreement with supervisory instructions or as perceived poor management); Robert Knoke,
51 ECAB 319 (2000) (where the employee attributed his emotional injury to the manner in which his supervisor
spoke to him about undelivered mail, the Board found that a reaction to the instruction itself was not compensable,
as work assignments given by supervisors in the exercise of supervisory discretion are actions taken in an
administrative capacity and as such, are outside the coverage of FECA); Frank A. Catapano, 46 ECAB 297 (1994)
(supervisory instructions, with which the employee disagreed, held not compensable in the absence of evidence of
managerial error or abuse); Rudy Madril, 45 ECAB 602 (1994) (where the employee questioned his supervisor’s
instructions to move from belt number five to belt number six and unload mail and became upset because he felt he
was being pushed and harassed, the Board found that the incident was not a compensable factor of employment).
19

T.G., 58 ECAB 189 (2006).

20

Supra note 14.

10

CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant
sustained a traumatic injury in the performance of duty on November 5, 2008 when she fainted
and fell to the floor. Further action is warranted in that matter. The Board also finds that
appellant has not met her burden to establish that she sustained an emotional injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed. The case is remanded for further action.
Issued: February 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

